UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1912



LOUISE REDDITT,

                                            Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; JERRY KILGORE, State
of Virginia Attorney General; JOHN CLARK
BODDIE, Fulton County Major; BILL EDWARDS,
South Fulton County Commissioner; PAUL L.
HOWARD, Fulton County District Attorney,
FAIRFAX   COUNTY,   Fairfax   County   General
District   Court;  FAIRFAX   COUNTY   SHERIFFS
OFFICE; VERNON L. THOMPSON, Fairfax County
Sheriff; MARK S. LORIA, Esquire; FAIRFAX
COUNTY GENERAL DISTRICT; HONORABLE GALLUHUE;
HONORABLE CASSIDY; DWIGHT JONES, Fairfax
County Public Defender; LEON PONCE; OFFICER
PERL, Fairfax County Police Officer; OFFICER
HERBERT, Fairfax County Police Officer; DENNIS
FITZPATRICK, Commonwealth Prosecutor; KIMBERLY
PACE,   Commonwealth   Prosecutor;   HONORABLE
KLEIN, Fairfax County Circuit Court; HERBERT
HAWKINS,   Fairfax   County  Deputy   Sheriff;
FAIRFAX COUNTY POLICE DEPARTMENT; JOHN T.
FREY, Fairfax County Clerk, MICHAEL MCWEENY,
Honorable, Fairfax County Circuit Court; STAN
BARRY, Fairfax County Sheriff; MAJOR BOYD
WHITLEY, Fairfax County Sheriff; SHERIFF
STOVASH, Fairfax County; HONORABLE DAVIS,
Fairfax County General District,

                                           Defendants - Appellees.
Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-05-800-1-JCC)


Submitted: December 22, 2005            Decided:   December 28, 2005


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louise Redditt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               - 2 -
PER CURIAM:

          Louise Redditt appeals the district court’s order denying

relief on her 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).   We have reviewed the record and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Redditt v. Commonwealth of VA, No. CA-05-800-

1-JCC (E.D. Va. Aug. 1, 2005).    We also deny Redditt’s motion for

default judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                 - 3 -